                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Antwan Lockwood,                      )     C/A No.: 1:19-2134-RMG-SVH
                                       )
                    Plaintiff,         )
                                       )
         vs.                           )
                                       )        ORDER AND NOTICE
 Charleston County Detention           )
 Center, Charleston County             )
 Sheriff’s Office, and Sheriff Al      )
 Canon,                                )
                                       )
                    Defendants.        )
                                       )

      Antwan Lockwood (“Plaintiff”), proceeding pro se, filed this complaint

against Charleston County Detention Center (“Detention Center”), Charleston

County Sheriff’s Office (“Sheriff’s Office”), and Sheriff Al Canon (“Sheriff”)

(collectively “Defendants”), alleging violations of his constitutional rights.

Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule

73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to review such

complaints for relief and submit findings and recommendations to the district

judge.

I.    Factual and Procedural Background

      Plaintiff is an inmate at Detention Center. [ECF No. 1 at 1]. He alleges

another inmate hid in his cell and attacked him on March 31, 2019. Id. Plaintiff

asserts the officer on duty at the time was grossly negligent in failing to
properly conduct his rounds such that he would have discovered Plaintiff’s

attacker before the attack. Id. He further alleges Defendants failed to train

officers to follow an “internal guideline governing the supervision of inmates.”

Id. Plaintiff seeks monetary damages.

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

                                       2
allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79.

      Plaintiff’s claims of constitutional violations by state actors fall under

42 U.S.C. § 1983. To state a plausible claim for relief under 42 U.S.C. § 1983,

                                       3
an aggrieved party must sufficiently allege he was injured by “the deprivation

of any [of his or her] rights, privileges, or immunities secured by the [United

States] Constitution and laws” by a “person” acting “under color of state law.”

See 42 U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 1230 (3d ed. 2014).

            1.    Detention Center and Sheriff’s Office Not “Persons”

      Only “persons” may act under color of state law, and, therefore, a

defendant in a § 1983 action must qualify as a “person.” See Monnell v. Dep’t

of Soc. Serv., 436 U.S. 658, 690 (1978). Detention Center and Sheriff’s Office

are departments, groups of buildings, or facilities. Inanimate objects such as

buildings, facilities, and grounds cannot act under color of state law. See

Harden v. Green, 27 F. App’x 173, 178 (4th Cir. 2001) (finding that the medical

department of a prison is not a person pursuant to § 1983); see also Post v. City

of Fort Lauderdale, 750 F. Supp. 1131 (S.D. Fla. 1990) (dismissing city police

department as improper defendant in § 1983 action because not “person” under

the statute); Shelby v. City of Atlanta, 578 F. Supp. 1368, 1370 (N.D. Ga. 1984)

(dismissing police department as party defendant because it was merely a

vehicle through which city government fulfills policing functions). Accordingly,

Plaintiff’s claims against Detention Center and Sheriff’s Office are subject to

summary dismissal.




                                       4
            2.    Eleventh Amendment Immunity

      Plaintiff sues Sheriff in his official capacity. [ECF No. 1 at 1]. As sheriff

of Charleston County, Sheriff is immune from suit for damages under the

Eleventh Amendment. The Eleventh Amendment provides, “[t]he Judicial

power of the United States shall not be construed to extend to any suit in law

or equity, commenced or prosecuted against one of the United States by

Citizens of another State, or by Citizens or Subjects of any Foreign State.” U.S.

Const. amend. XI. The United States Supreme Court has long held the

Eleventh Amendment also precludes suits against a state by one of its own

citizens. See Edelman v. Jordan, 415 U.S. 651, 662-63 (1974). This immunity

extends not only to suits against a state per se, but also to suits against agents

and instrumentalities of the state. Cash v. Granville Cnty. Bd. of Ed., 242 F.3d

219, 222 (4th Cir. 2001).

      Because Sheriff is an employee of a South Carolina county, when acting

in his official capacity, he is considered an arm of the state and not a “person”

within the meaning § 1983. See Pennington v. Kershaw Cnty., S.C., No. 3:12-

1509-JFA-SVH, 2013 WL 2423120, at *4 (D.S.C. June 4, 2013) (citing S.C. Code

Ann. § 4-1-10 and applying the Eleventh Amendment to a county as “a political

subdivision of the State”); Chisolm v. Cannon, C/A No. 4:02-3473-RBH, 2006

WL 361375, at *5–6 (D.S.C. Feb. 15, 2006) (finding Charleston County

Detention Center entitled to Eleventh Amendment immunity as an arm of the

                                       5
state); Cone v. Nettles, 417 S.E.2d 523, 525 (S.C. 1992) (employees of a county

Sheriff are state officials); see also Will v. Mich. Dep't of State Police, 491 U.S.

58, 71 (1989) (“[N]either a state nor its officials acting in their official capacities

are ‘persons’ under § 1983.”).

      A state cannot, without its consent, be sued in a district court of the

United States by one of its own citizens upon the claim that the case is one

arising under the Constitution and laws of the United States. Edelman, 415

U.S. at 663. The State of South Carolina has not consented to be sued in this

case, see S.C. Code Ann. § 15-78-20(e); thus, as an arm of the state, Sheriff, in

his official capacity, is immune from Plaintiff’s claims for damages.

             3.     Supervisory Liability

      Plaintiff alleges Defendants are liable due to their failure to train their

employees. The doctrine of supervisory liability is generally inapplicable to §

1983 suits, such that an employer or supervisor is not liable for the acts of his

employees, absent an official policy or custom that results in illegal action. See

Monell v. Department of Social Services, 436 U.S. 658, 694 (1978); Fisher v.

Washington Metro. Area Transit Authority, 690 F.2d 1133, 1142–43 (4th Cir.

1982). The Supreme Court explains that “[b]ecause vicarious liability is

inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions,

has violated the Constitution.” Iqbal, 556 U.S. at 676; see Slakan v. Porter, 737

                                         6
F.2d 368, 372–74 (4th Cir. 1984) (finding officials may be held liable for the

acts of their subordinates, if the official is aware of a pervasive, unreasonable

risk of harm from a specified source and fails to take corrective action as a

result of deliberate indifference or tacit authorization).

      To the extent Plaintiff alleges liability based on an official policy or

custom, he fails to allege sufficient facts to support this claim, such as the

details of the applicable policy or custom, how it lead to illegal action, and the

particulars of each defendant’s involvement.

            4.     Failure to Protect

      Plaintiff claims Defendants violated his constitutional rights by failing

to protect him from his attacker. The Eighth Amendment 1 imposes a duty on

prison officials “to protect prisoners from violence at the hands of other

prisoners.” Farmer v. Brennan, 511 U.S. 825, 833 (1994) (internal quotation

marks omitted). “Gratuitously allowing the beating . . . of one prisoner by

another serves no legitimate penological objective, any more than it squares

with evolving standards of decency.” Odom v. South Carolina Dept. of



      1 It is unclear from Plaintiff’s complaint whether he is a convicted
prisoner or pretrial detainee. If Plaintiff is a pretrial detainee this right stems
from and is properly evaluated under the Fourteenth Amendment. Bell v.
Wolfish, 441 U.S. 520, 535, 537 n.16 (1979); Martin v. Gentile, 849 F.2d 863,
870 (4th Cir. 1988). Plaintiff’s rights under the Fourteenth Amendment are at
least as great as Eighth Amendment protections available to prisoners.
Martin, 849 F.2d at 870.

                                        7
Corrections, 349 F.3d 765, 770 (2003) (quoting Farmer, 511 U.S. 833). Id.

(internal quotation marks, alteration and citation omitted). However, not

“every injury suffered by one prisoner at the hands of another . . . translates

into constitutional liability for prison officials responsible for the victim’s

safety.” Farmer, 511 U.S. at 834. To establish a claim under the Eighth

Amendment, a prisoner must satisfy two elements. “First, the deprivation

alleged must be, objectively, ‘sufficiently serious.’” Id. (quoting Wilson v. Seiter,

501 U.S. 294, 298 (1991)). Second, a prisoner must present evidence that the

prison officials had a “‘sufficiently culpable state of mind.’” Farmer, 511 U.S.

at 834, (quoting Wilson, 501 U.S. at 297). That is, that the defendant acted

with deliberate indifference.

      To be deliberately indifferent, a prison official must “know of and

disregard an objectively serious . . . risk of harm.” Id. “[T]he official must be

both aware of facts from which the inference could be drawn that a possibility

of harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 837.

A showing of mere negligence does not qualify as deliberate indifference.

Davidson v. Cannon, 474 U.S. 344, 347 (1986); Grayson v. Peed, 195 F.3d 692,

695 (4th Cir. 1999).

      Plaintiff fails to allege Defendants disregarded an objectively-serious

risk of harm or acted with a sufficiently culpable state of mind, and he thus

fails to sufficiently allege a constitutional violation.

                                         8
      For these reasons, Plaintiff’s complaint is subject to summary dismissal.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by August 23, 2019, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to cure

the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.



August 2, 2019                              Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        9
